Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the preliminary amendment filed 07/12/2018. Claims 1, 8 and 15 are amended. Claims 2 and 9 are cancelled. Claims 1, 3-8 and 10-15 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 15 does not fall within at least one of the four categories of patent eligible subject matter because the recitation of “a computer readable memory” may, in the broadest reasonable interpretation be directed to, for example, a carrier wave, which does not fall under one of the four statutory categories of invention. See Specification, paragraphs [0022] and [0089]. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a memory, a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The Office suggests amending the claim to include a non-transitory computer readable medium.
Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	In regard to independent claim 8, analyzed as representative claim:
	Step 1: Statutory Category?
	The claim recites a method which falls into the “process” category of invention.
	Step 2A – Prong 1: Judicial Exception Recited?
	The 2019 Memorandum is applied as shown in the Independent Claim 8/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite (an) abstract idea(s) and in bold the additional (non-abstract) claim limitations.
Independent Claim 8
Revised 2019 Guidance
A method for performing distributed coaching, the method comprising:
Abstract idea: A method for performing distributed coaching, the method comprising: is a method of organizing human activity such as managing See January 2019 Memorandum, 84 Fed. Reg. at 52.
a communication interface, data about a user
receiving, via a communication interface, data about a user is insignificant extra-solution activity (data gathering). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The communication interface is an additional non-abstract limitation. This element is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
executing, via a processor, multiple intervention processes, wherein each intervention process calculates a priority for an intervention technique based on the received user data
Abstract idea: executing…multiple intervention processes, wherein each intervention process calculates a priority for an intervention technique based on the received user data is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching/coaching and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52.

The processor is an additional non-abstract limitation. This element is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and executing, via the processor, an arbiter process that selects at least one intervention technique based on the priorities calculated by the multiple intervention processes, and transmits to the user at least one interaction element associated with the at least one selected intervention technique via the communication interface
transmits to the user at least one interaction element associated with the at least one selected intervention technique via the communication interface is insignificant post-solution activity See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Alternatively:
Abstract idea: executing…an arbiter process that selects at least one intervention technique based on the priorities calculated by the multiple intervention processes, and transmits to the user at least one interaction element associated with the at least one selected intervention technique is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching/coaching and that could be performed alternatively as a mental step (evaluation, judgment, opinion). See 2019 Memorandum 52.

processor and the communication interface are additional non-abstract limitations. These elements are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
the communications interface receives data from at least one sensor device providing data regarding at least one of psychological, physiological, or contextual measurements from the user, and the priority calculation by at least one intervention process uses data from the at least one sensor device
wherein the communications interface receives data from at least one sensor device providing data regarding at least one of psychological, physiological, or contextual measurements from the user, and the priority calculation by at least one intervention process uses data from the at least one sensor device is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The communication interface, and the at least one sensor device are additional non-abstract limitations. These elements are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 8/Revised 2019 Guidance Table above, nothing in the claim elements precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitations of the communication interface, the processor and the at least one sensor device do not take the claim out of the methods of organizing human interactions and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 8/Revised 2019 Guidance Table above, recites the additional limitations of the communication interface, the processor and the at least one sensor device which are recited at a high level of generality. See originally filed Specification, paragraphs [0036]:…a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer…the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability; 0037]:…Various general-purpose systems may also be used with programs in accordance with the teachings herein; [0084]:…The processor 820 may be any hardware device capable of executing instructions stored in memory 830 or storage 860 or otherwise processing data. As such, the processor may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices; [0090]:…the processor 820 may include multiple microprocessors that are configured to independently execute the methods described herein or are configured to perform steps or subroutines of the methods described herein such that the multiple processors cooperate to achieve the functionality described herein…; [0015]:… a communication interface; [0050]:… sensor devices for gathering information related to temperature 202, wind speed 204, pollution 206, air pressure 208, pollen 210 (e.g., if a user has allergies and there is a high pollen content in their neighborhood, they may be less able to go outside and exercise), traffic in an environment 212 (a user may be less inclined to exercise on street or pedestrian path with high traffic), humidity 214, time of day 216, or any other type of information that may relevant in determining whether a user is susceptible to and/or able to respond to an instantiated IT (i.e., an interaction element); [0051]:… user sensor devices 106 are illustrated in FIG. 3 and may gather information related to the behavior of the user 102. These may include accelerometers 300, temperature sensors 302, heart rate sensor(s) 304, pulse oximeter(s) 306, galvanic skin sensor(s) 308 (e.g., to measure sweat), and global positioning system (GPS) sensors 310, or any other type of sensor device to gather information regarding the behavior and internal state of the user 102. It is apparent that the lack of details about the generic computer elements, namely, the communication interface, the processor and the at least one sensor device indicates that the above-mentioned elements are generic computer components. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). Hence, the above-mentioned elements are recited as generic, or part of a generic device, See 2019 Memorandum, 55 n.31; MPEP § 2106.05(g). See also  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55; or (v) the claimed invention merely implements the abstract idea using instructions executed on generic computer components, as depicted in bold type in the Claim 8/Revised 2019 Guidance Table, above and as supported in our reproduction of the Specification. (see MPEP § 2106.05(f)). Thus, claim 8 merely uses a programmed computer as a tool to perform an abstract idea. Hence, the additional claim limitations do not integrate the abstract idea into a practical application. See Alice, 573 U.S. at 223–24. Instead, the additional claim limitations merely perform insignificant extra-solution activities. Cf. Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242 (Fed. Cir. 2016) (agreeing with the Board that printing and downloading generated menus are insignificant post-solution activities). See also Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1341 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Clearly, gathering data is generic, extra-solution activity, and the communication interface, the processor and the at least one sensor device are not defined by technology in the Specification, but rather are described by their functions because the Specification just describes the communication interface, the processor and the at least one sensor device in their ordinary, conventional operation of gathering data as noted above. The claim limitations do not recite any technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea. Accordingly, a conclusion that the receiving and transmitting Berkheimer. 
	Considered as an ordered combination, the computer components of the claim add nothing that is not already present when the steps are considered separately. The sequence of receiving, executing multiple intervention processes, (calculating), executing an arbiter process (selecting and transmitting) is equally generic and conventional. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. Hence, the claim does not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception(s).
	Dependent claims 9-14 include all the limitations of independent claim 8 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claim 8. Claims 9-14 provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. While dependent claims 9-14 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). For example, the limitation of the SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018)); see also Appistry, 2015 WL 4210890, at *4 (“That computers are capable of dividing a task between two or more linked computers in order to complete the task more quickly and more efficiently is similarly basic.”). Therefore, dependent claims 9-14 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
In regard to independent claim 1 and its dependent claims 2-7:
	Independent claim 1 recites a distributed coaching system, the system comprising: a communications interface for at least receiving data about a user; a memory; and a processor, the memory storing instructions for configuring the processor to perform steps similar to those of claim 8. Hence, independent claim 1 and its dependent claims 2-7 are rejected similarly to independent claim 8 and its dependent claims 9-14.
In regard to independent claim 15:
	As shown above, for independent claim 15, the claimed invention is not one of the four statutory categories. However, because the claim could be amended to fall within one of the statutory categories, the subject matter eligibility analysis for claim 15 is conducted under that assumption starting with Step 2A – Prong 1 of the subject matter eligibility analysis. Independent claim 15 recites a computer readable medium containing computer-executable instructions for performing a method for distributed coaching, the medium comprising: computer-executable instructions for performing steps similar to those of claim 8. Hence, independent claim 15 is rejected similarly to independent claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrubsole et al. (US 20150170538 A1) (Shrubsole).
Re claims 1, 8 and15:
	 [Claim 8]  Shrubsole discloses a method for performing distributed coaching (¶ 2: method that adaptively tailors an educational program for patients), the method comprising: receiving, via a communication interface, data about a user (¶ 9: an information receiving mechanism arranged to receive patient information comprising a plurality of information units); executing, via a processor, multiple intervention processes, wherein each intervention process calculates a priority for an intervention technique based on the received user data (¶ 9: each information unit ; and executing, via the processor, an arbiter process that selects at least one intervention technique based on the priorities calculated by the multiple intervention processes and transmits to the user at least one interaction element associated with the at least one selected intervention technique via the communication interface (¶ 9: an information delivering mechanism arranged to deliver a first information unit in a first sequence to the user via a delivery platform), wherein the communications interface receives data from at least one sensor device providing data regarding at least one of psychological, physiological, or contextual measurements from the user, and the priority calculation by at least one intervention process uses data from the at least one sensor device (¶ 23: the priority score of each of the information units in each of the sequences is calculated based on the at least one of a relative complexity of the information unit among all information units in the sequences, a relative cognitive difficulty for the user to understand the instructional or informational information of the information unit among all the information units in the sequences, and a relative physical difficulty of the user for following the instructional information of the information unit among all the information units in the sequences; ¶ 82: sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user; ¶ 84: The priority score may be taken into account in the evaluation of feedback and subsequently affect the adjustment of…priority score…; ¶ 117: the 
	 [Claim 1]  Independent claim 1 recites a distributed coaching system, the system comprising: a communications interface for at least receiving data about a user; a memory; and a processor, the memory storing instructions for configuring the processor to perform steps similar to those of claim 8. Hence, independent claim 1 is rejected similarly to independent claim 8.
	 [Claim 15]  Independent claim 15 recites a computer readable medium containing computer-executable instructions for performing a method for distributed coaching, the medium comprising: computer-executable instructions for performing steps similar to those of claim 8. Hence, independent claim 15 is rejected similarly to independent claim 8.
Re claims 3 and10:
	 [Claims 3 and 10]  Shrubsole discloses wherein the priority calculation by at least one intervention process uses data concerning at least one of the user's physiological state, psychological state, the user's external context, and previously executed intervention processes (¶ 33: the feedback score is based on…information provided by a health care professional associated with the delivery of 
Re claims 4 and 11:
	 [Claims 4 and 11]  Shrubsole discloses wherein the transmission of the at least one interaction element uses one or more of visual, auditory, and haptic-based methods, including an email message, a text message, an audio message, a haptic-based message, and an avatar-based messages (at least ¶ 27: the delivery platform is at least one of: a textual delivery platform, an audio delivery platform, a video delivery platform, an interactive e-learning platform, a reminder scheduling platform, a tablet computer, a Smartphone, paper, voice, face-to-face and video-chat; ¶ 99: information delivery unit 170 may be adapted to be capable of at least one of: textual delivery, audio delivery, video delivery, touch tablet, interactive e-learning, and reminder scheduler; ¶ 154).
Re claims 6, 7, 13 and 14:
	 [Claims 6, 7, 13 and 14]  Shrubsole discloses wherein the arbiter process selects the at least one intervention technique based on the associated priority exceeding a threshold value (at least ¶ 9: a processing mechanism arranged to compare the feedback score with a predetermined threshold, wherein: if the feedback score is lower than the predetermined threshold, an adjustment mechanism is arranged to adjust at least one of a time window, score, and delivery platform of the first delivered information unit based on a result of the comparison and the information delivering mechanism is arranged to deliver the adjusted first information unit, and if the feedback score is equal to or higher than the predetermined threshold, the information delivering , wherein the arbiter process selects the at least one intervention technique at random from those intervention techniques having associated priorities exceeding threshold values (at least ¶ 32:…randomized quiz…is designed based on…priority score of at least one of the information units in the sequence).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubsole, as applied to claims 1 and 8 above.
Re claims 5 and 12:
	 [Claims 5 and 12]  Shrubsole is silent on wherein the processor executes the multiple intervention processes in parallel. However, the concept and advantages of parallel processing were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, parallel processing is a method in 
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715